ADAMS, Circuit Judge.
This was an original petition to revise an order or judgment made by the District Court of South Dakota in bankruptcy, in the matter of the Plymouth Elevator Company, bankrupt. On examination of the record we find that the order and judgment complained of resulted from a consideration of disputed facts, and depended upon the findings made thereon. In such circumstances the proper remedy is an appeal under the provisions of section 24 (a) of Act July 1, 1898, c. 541, 30 Stat. 553 (U. S. Comp. St. 1901, p. 3431), and not a petition to revise under section 24 (b). Pursuing a commop practice, the petitioner out of abundant precaution prosecuted concur-. rently with this petition an appeal which properly presented all the questions attempted to be presented by this petition, and that appeal has been disposed of at this term of court. 208 Fed. 393. This petition therefore must be denied.